DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, limitation the particular graphical element references to multiple items in the claims. It is unclear what item is being referenced.

Claim 18 includes features analogous to claim 8. Claim 18 is rejected for at least the reasons as noted with regard to claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DASGUPTA et al. [US 10,719,301 B1].

Regarding claims 1, 11 & 20, DASGUPTA teaches a system comprising: a processor (DASGUPTA, Col. 60-Lines 63[Wingdings font/0xE0]66); a memory device containing instructions (DASGUPTA, Col. 61-Lines 8[Wingdings font/0xE0]9), which when executed by the processor cause the processor to perform a method (DASGUPTA, Col. 61-Lines 14[Wingdings font/0xE0]18). The method as taught by DASGUPTA reads on claim 1 as shown below.

CLAIMS 1, 11 & 20
A method comprising: 
receiving information associated with a machine learning model, wherein the information comprises output data of the machine learning model, and the machine learning model is applied on input data from a data set to generate the output data; 



determining a set of metrics based at least in part on the information associated with the machine learning model, 

wherein the set of metrics corresponds to respective indicators of performance of the machine learning model based on the input data from the data set, 


the set of metrics further including a number of errors produced by the machine learning model when applied to the input data from the data set; and 

displaying a user interface based at least in part on the set of metrics, 



wherein the user interface comprises a set of graphical elements, and 


the set of graphical elements further includes representations of the set of metrics, and


representations of the input data from the data set utilized by the machine learning model.

DASGUPTA et al.
A method comprising: 
information comprising input samples and prediction results associated with model under development (MUD) is received and stored as shown in FIG. 5A, wherein prediction results are generated by MUD, and the MUD utilizes input data from input samples to generate the prediction results (DASGUPTA, Col. 18-Line 45[Wingdings font/0xE0]Col. 19-Line 18); 
a set of performance metrics is generated based on the prediction results (DASGUPTA, Col. 19-Lines 25[Wingdings font/0xE0]28 & Col. 29-Lines 54[Wingdings font/0xE0]56), 
wherein the set of performance metrics corresponds to indicators of performance of the MUD such as PRECISION, RECALL, ACCURACY based on the input data from the input samples (DASGUPTA, FIG. 10 & Col. 19-Lines 19[Wingdings font/0xE0]28), 
the set of performance metrics includes a number of recalls produced by the MUD when applied to the input data from the input samples (DASGUPTA, FIG. 10, Col. 25-Lines 65[Wingdings font/0xE0]67); and 
a main GUI comprises a series of GUI widgets (DASGUPTA, Col. 8-Line 62[Wingdings font/0xE0]Col. 9-Line 3) based in part on the set of performance metrics displayed in FIG. 10 (DASGUPTA, Col. 26-Lines 9[Wingdings font/0xE0]27), 
wherein the main GUI comprises a series of GUI widgets as in FIGS. 6[Wingdings font/0xE0]27 (DASGUPTA, Col. 8-Line 62[Wingdings font/0xE0]Col. 9-Line 3), and 
the series of GUI widgets includes a GUI of the set of performance metrics as shown in FIG. 10 (DASGUPTA, Col. 26-Lines 28[Wingdings font/0xE0]38), and 
GUIs representing the input data from the input samples utilized by the MUD as shown in FIG. 6 (DASGUPTA, Col. 20[Wingdings font/0xE0]Lines 55[Wingdings font/0xE0]63).



	Regarding claims 2 & 12, DASGUPTA further teaches the steps of:
receiving a selection of a particular graphical element of the user interface, the particular graphical element corresponding to a name of a class classified by the machine learning model, e.g., a selection of GUI as shown in 17B is received from the main GUI (DASGUPTA, Col. 8-Line 62[Wingdings font/0xE0]Col. 9-Line 3), wherein the GUI as shown in FIG. 17B corresponds to a class name, e.g., GIRAFFE, classified by the MUD (DASGUPTA, Col. 39-Lines 19[Wingdings font/0xE0]26); and 
displaying, in response to the selection of the particular graphical element, a second set of graphical elements, e.g., confusion matrix associated with GUI as shown in FIG. 17 B is displayed (DASGUPTA, Col. 39-Lines 33[Wingdings font/0xE0]45), the second set of graphical elements including a first graphical element indicating an actual class of a particular input data, e.g., element “TRUTH” of the confusion matrix, a second graphical element indicating a predicted class of the particular input data, e.g., element “CLASSIFIER” of the confusion matrix, a third graphical element indicating a number of incorrect classifications, e.g., number “1” inside the cell of the confusion matrix, and a fourth graphical element indicating a set of images associated with the number of incorrect classifications, e.g., the cell corresponding to pop up window 1795 (DASGUPTA, Col. 39-Lines 33[Wingdings font/0xE0]67).

Regarding claims 3 & 13, DASGUPTA further teaches the step of receiving a second selection of the second graphical element indicating the predicted class; and displaying, in response to the second selection of the second graphical element, a second set of images, the second set of images comprising a different version of the set of images associated with the number of incorrect classifications (DASGUPTA, Col. 39-Lines 50[Wingdings font/0xE0]67).

Regarding claims 5 & 15, DASGUPTA further teaches the step of receiving a particular selection of a particular image from the set of images associated with the number of incorrect classifications; and displaying, in response to the particular selection, a different version of the particular image (DASGUPTA, Col. 39-Lines 50[Wingdings font/0xE0]67).

Regarding claims 7 & 17, DASGUPTA further teaches the step of receiving a selection of a particular graphical element of the user interface, the particular graphical element corresponding for an option for displaying additional metrics from the set of metrics; and displaying, in response to the selection of the particular graphical element, a second set of graphical elements, the second set of graphical elements including additional metrics associated with the machine learning model that are not currently displayed in the user interface (DASGUPTA, Col. 8-Line 62[Wingdings font/0xE0]Col. 9-Line 3 & Col. 39-Lines 19[Wingdings font/0xE0]67).

Regarding claims 8 & 18, DASGUPTA further teaches the step of receiving a selection of a particular graphical element from the second set of graphical elements, the particular graphical element corresponding to an additional metric of the machine learning model; and displaying, in response to the selection of the particular graphical element, a representation of the additional metric of the machine learning model in the user interface (DASGUPTA, Col. 39-Lines 50[Wingdings font/0xE0]67).

Regarding claim 9, DASGUPTA further teaches that the set of graphical elements are provided for display in a tabular format (DASGUPTA, FIG. 10).

Regarding claim 10, DASGUPTA further teaches that the set of metrics is based at least in part on a confusion matrix (DASGUPTA, FIG. 22A & Col. 49-Lines 13[Wingdings font/0xE0]39).

Regarding claim 19, DASGUPTA further teaches that the machine learning model comprises an image classifier model (DASGUPTA, Col. 26-Lines 16[Wingdings font/0xE0]18) and the input data comprises different images (DASGUPTA, Col. 18-Lines 49[Wingdings font/0xE0]54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over DASGUPTA et al. [US 10,719,301 B1], hereinafter referred to as DASGUPTA, in view of PERONA et al. [US 2005/0251347 A1].

Regarding claims 4 & 14, DASGUPTA does not explicitly teach that the different version of the set of images comprises images with a greater resolution than corresponding resolutions of the set of images.
PERONA teaches that detection and classification of poor resolution input image are difficult because of the poor resolution (PERONA, [0009]).
In light of PERONA teaching, the MUD misclassifies the HORSE sample as shown in DASGUPTA’s FIG. 17B (DASGUPTA, Col. 39-Lines 46[Wingdings font/0xE0]50) because of poor resolution.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in PERONA into DASGUPTA in order to manage the MUD.

Allowable Subject Matter
Claims 6 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 18, 2022